DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The amendment filed July 11, 2022 is acknowledged and has been entered.  Claims 71 and 75 have been amended.

2.	As before noted, Applicant elected the invention of Group II, claims 1-22, drawn to a method for treating prostate cancer, said method comprising administering an injectable pharmaceutical composition comprising a solution in a pharmaceutically acceptable solvent of a GnRH antagonist peptide according to general formula 1 (claim 1) or a salt thereof.

3.	Claims 71, 73, 75, 84, and 85 are pending in the application and have been examined. 

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom on July 12, 2001.  It is noted, however, that Applicant has not yet filed a certified copy of Application 0117057.0 as required by 37 CFR 1.55.
Applicant has previously indicated that a copy of United Kingdom Application 0117057.0 has been submitted and is present in the file wrapper of copending Application 12/155,897.
However, it appears that the document filed August 5, 2011, which has been placed in the file wrapper of copending Application 12/155,897, may perhaps be a copy of a copy of a certified copy of Application 0117057.01.  Per M.P.E.P. § 215, a copy of the certified copy filed by applicant, including a copy filed via EFS Web, will not satisfy the requirement in 37 C.F.R. § 1.55(g) for a certified copy.
Notably, the requirement for a certified copy of the foreign application in 37 C.F.R. § 1.55 (f) and (g) will also be considered satisfied in an application if a prior-filed nonprovisional application for which a benefit is claimed under 35 U.S.C. 120, 121, 365(c), or 386(c) contains a certified copy of the foreign application and such prior-filed nonprovisional application is identified as containing a certified copy of the foreign application; however it appears that Application 10/380,6232 contains only a copy of a copy of a certified copy of Application 0117057.0.
At page 4 of the amendment filed July 11, 2022 Applicant has acknowledged this deficiency, indicating a copy of Application 0117057.0 is present in the file wrapper of an unrelated application.3  Thus, although this application claims benefit of the prior filing date of Application 0117057.0, the priority claim has not been perfected.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed February 9, 2022.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

7.	Claims 71, 73, 75, 84, and 85 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 2004/0038903-A1.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Applicant is reminded that a certified copy of Application 0117057.0 as required by 37 CFR 1.55 has not been filed; and accordingly although this application claims benefit of the prior filing date of Application 0117057.0, the priority claim has not been perfected.4  Accordingly, at present, U.S. Patent Application Publication No. 2004/0038903-A1 is available as prior art under 35 U.S.C. § 102(e).
U.S. Patent Application Publication No. 2004/0038903-A1 (Lück et al.) teaches an injectable composition comprising the acetate salt of a peptide having a structure identical to that depicted by formula 1 of the instant claims, water, and mannitol in which the concentration of the peptide salt not less than 0.3 mg/ml and not more than 120 mg/ml; see entire document (e.g., the sections entitled, “Background” and “Summary of the Invention”).  Lück et al. teaches a kit comprising a first component comprising the peptide salt and mannitol and a second component comprising water; see, e.g., the section entitled, “Summary of the Invention”.  Lück et al. teaches the peptide salt may be present in a lyophilized form; see, e.g., the section entitled, “Detailed Description of the Invention”.  Lück et al. teaches essential properties of the disclosed composition are its stability prior to administration without gel formation during its storage in vitro and its propensity to form a gel in vivo after administration, which acts to release the peptide over a period of at least two weeks, preferably for a period of three months; see, e.g., the section entitled, “Detailed Description of the Invention”.  Lück et al. teaches the composition is formulated for subcutaneous injection by dissolving the peptide salt in water or an aqueous solution of 5% mannitol at various concentrations; see, e.g., Example 1.  Lück et al. teaches the composition is administered to human or non-human subjects to treat sex-hormone dependent conditions or diseases such as prostate cancer; see, e.g., the abstract and the section entitled, “Detailed Description of the Invention”.  Lück et al. teaches the volume of composition administered will generally be from 1 to 10 ml; see, e.g., paragraph [0033]. 
Therefore, absent a showing of any difference, it is submitted that the invention disclosed by the prior art is the same as the claimed invention.
Applicant’s remarks concerning this ground of rejection are noted, but as explained above U.S. Patent Application Publication No. 2004/0038903-A1 is presently available as prior art because, although this application claims benefit of the prior filing date of Application 0117057.0, the priority claim has not been perfected.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
  	 	
10.	The rejection of claims 71, 73, 75, 84, and 85 under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Jiang et al. (
    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale
J. Med. Chem. 2001 Feb 1; 44 (3): 453-67), as evidenced by Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102) and Agersø et al. (Eur. J. Pharm. Sci. 2003 Nov; 20 (3): 335-40), and as further evidenced by Clinical Trial NCT00117949:  “Study Investigating the Pharmacokinetics, Pharmacodynamics and Safety of FE200486” (posted July 11, 2005) and Van Poppel et al. (Eur. Urol. 2008 Oct; 54 (4): 805-13), is maintained.
At pages 6-12 of the amendment filed July 11, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Jiang et al. is prior art under 35 U.S.C. § 102(b).  Jiang et al. teaches a composition that is materially indistinguishable from the composition to which the claims are directed and suggests that the composition be used in a process that is materially and manipulatively indistinguishable from the claimed invention.
Broqua et al., Agersø et al., and Van Poppel et al. are cited as evidentiary references, which teach inherent characteristics of the prior art’s composition.  As explained previously in the Office action mailed February 23, 2021, it is proper to rely upon evidentiary references, which need not be prior art, to teach inherent characteristics of the prior art’s composition.  To reiterate, M.P.E.P. § 2112 states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
  
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).

M.P.E.P. § 2112 further states that the Examiner must provide rationale or evidence tending to show inherency:

The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish inherency of that result or characteristic.  In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993) [...]. “To establish inherency, the extrinsic evidence must make clear the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill […] In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) [.]

Furthermore, M.P.E.P.  § 2131.01, which although specifically addressing the proper use of multiple references in 35 U.S.C. § 102 rejections, is worthy of note also, since it states:

“To serve as an anticipation when the reference is silent about the asserted inherent characteristic, such a gap in the reference may be filled with recourse to extrinsic evidence.  Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that is would be so recognized by persons of ordinary skill.”  Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749 (Fed. Cir. 1991) [....] Note that as long as there is evidence of record establishing inherency, failure of those skilled in the art to contemporaneously recognize an inherent property, function or ingredient of a prior art reference does not preclude a finding of anticipation.  Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999) [….] [T]he critical date of extrinsic evidence showing a universal fact need not antedate the filing date.  See MPEP § 2124.    

M.P.E.P. § 2124 states the exception to the rule that the critical reference date must precede the filing date:  

In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).  Such facts include characteristics and properties of a material or a scientific truism.

Thus, the M.P.E.P. makes clear that the inherent teaching of the prior art is a question of fact that arises in both 102 and 103 rejections.  While there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, it is the Examiner’s obligation to provide extrinsic evidence, which need not antedate the filing date of the application, showing the missing descriptive matter is necessarily present in the thing described in the reference, and that is would be so recognized by persons of ordinary skill.
In this instance, the claims are directed to a composition comprising a peptide or a salt thereof in water or an aqueous solution of 5% mannitol, which does not form a gel within 30 minutes of its formation5 (prior to its subcutaneous or intramuscular injection into a human patient) but which forms a gel depot following its administration from which the peptide or salt thereof is released over a period of at least two weeks.  While Jiang et al. does not teach the disclosed composition, when administered subcutaneously or intramuscularly to a human patient, forms a gel depot following its administration from which the peptide or salt thereof is released over a period of at least two weeks, this property of the composition once it is administered to a human patient is an inherent characteristic.6  Broqua et al., Agersø et al., and Van Poppel et al. provide factual evidence that the prior art’s composition would have the properties of the composition to which the claims are directed and that and the use thereof, as suggested by the prior art, would produce the same results or effects as those achieved by the practice of the claimed invention.
In conclusion, then, it is the Office’s position that the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. § 103 and notably there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only the subject matter is in fact inherent in the prior art reference; and evidentiary references cited to show a universal fact need not be available as prior art before Applicant’s filing date.
Applicant has argued that the declaration under 37 C.F.R.  § 1.132 by Pierre Broqua filed January 8, 2021 should be considered sufficient to overcome the stated grounds of rejection. 
The declaration states “[to] the extent that [Jiang et al. (J. Med. Chem. 2001 Feb 1; 44 (8): 453-67), Broqua et al. (Effects of the New GNRH antagonist FE200486 on the Growth of the Androgen-Dependent Prostate Tumor Dunning R-3327H, 6th International Symposium on GnRH Analogues in Cancer and Human Reproduction, Geneva, Switzerland, February 8, 2001; pp. 1-3), and Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102)] may teach or suggest the invention claimed in the above-referenced application, the relevant disclosures were derived from myself and my co-inventor, Martin Lück.”  As before explained, the declaration is not found sufficient to obviate this ground of ejection because, more than 10 years after the invention, the declaration states only that to the extent that Broqua et al. may suggest the claimed invention, relevant disclosures thereof were derived from the instant co-inventors, but an affidavit or declaration under 37 C.F.R. § 1.132  that is only a naked assertion of inventorship and that fails to provide any context, explanation or evidence to support that assertion is insufficient to show that the relied-upon subject matter was the inventor’s own work. See EmeraChem Holdings, LLC v. Volkswagen Grp. of Am., Inc., 859 F.3d 1341, 123 USPQ2d 1146 (Fed. Cir. 2017).  See M.P.E.P § 2132.01.  A declaration by the inventor or at least one joint inventor establishing that the relevant portions of the publication originated with, or were obtained from, the inventor or at least one joint inventor may be sufficient to remove a publication (such as Broqua et al.) as a reference, but the declaration must show that he or she made the invention upon which the relevant disclosure in the patent, application publication, or other publication is based. In re Mathews, 408 F.2d 1393, 161 USPQ 276 (CCPA 1969); In re Facius, 408 F.2d 1396, 161 USPQ 294 (CCPA 1969).  See M.P.E.P. § 715.01(c).  Notably, if there is evidence that a co-author of Broqua et al. has refused to disclaim inventorship and believes himself or herself to be an inventor, the inventor's affidavit or declaration will not be enough to establish that the inventor or the at least one joint inventor is the sole inventor of the subject matter in the article and the rejection will stand. Ex parte Kroger, 219 USPQ 370 (Bd. App. 1982).  Accordingly Applicant is advised that while the other coauthors need not submit an affidavit disclaiming inventorship, if submitted, a disclaimer by all other coauthors will be considered.  It is also possible to overcome the rejection by adding the coauthors as joint inventors to the application if the requirements of 35 U.S.C. 116, third paragraph, are met. In re Searles, 422 F.2d 431, 164 USPQ 623 (CCPA 1970).  See M.P.E.P § 2132.01.   
Applicant has remarked that in deciding EmeraChem Holdings, LLC v. Volkswagen Grp. of Am., Inc., 859 F.3d 1341, 123 USPQ2d 1146 (Fed. Cir. 2017) the Court weighed a declaratory statement that concerned a rejection citing, as prior art, a United States patent that named other inventors to conclude that a naked assertion of inventorship without context, explanation, or evidence is insufficient to show the relevant subject matter as disclosed thereby to be the inventor’s own work, whereas in this instance the prior art is a scientific journal publication by a plurality of authors not limited to the inventors.  As a consequence, Applicant has contended that the fact pattern here raises different issues than those addressed by the Court and that “in cases like this” an uncontradicted, unequivocal statement from an inventor or joint inventor regarding the subject matter disclosed by Broqua et al., which has been cited as evidence, should be viewed as sufficient to disqualify the reference.  
In response, Broqua et al. is not prior art that is relied upon to teach or suggest the claimed invention.  Here, claims 71, 73, 75, 84, and 85 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jiang et al.  Broqua et al. is only cited as evidentiary reference, which as explained above is proper. 
Applicant has referenced that the declaration under 37 C.F.R.  § 1.132 by Andreas Hugerth filed August 23, 2021 and has again argued that it establishes that given the teachings of Jiang et al. no reasonable expectation of success in practicing the claimed invention could have been had by one ordinarily skilled in the art at the time of the invention.
The merit of the declaration by Dr. Hugerth has been carefully weighed and has not been found sufficient to overcome the stated grounds of rejection.  The reasons are detailed in the preceding Office action mailed February 9, 2022.
In further response, it is noted that in a copending application with very similar claims, the Patent Trial and Appeal Board affirmed a rejection of the claims as being drawn to an invention that would have been obvious to one ordinarily skilled in the art at the time of the invention over Jiang et al. concluding that the prior art does in fact teach or fairly suggest the claimed invention7 (see Application No. 12/155,897 and the Decision On Appeal mailed February 14, 2019).  
Then, for the reasons indicated most extensively in the Office action mailed September 10, 2020, given the teachings of Jiang et al., it is submitted that it would have been obvious to one ordinarily skilled in the art at the time of the invention to have prepared the composition of the peptide or acetate salt thereof by resuspending the peptide or salt thereof in water or an aqueous solution of 5% mannitol and then to have administered it to a human patient having prostate cancer by subcutaneous injection at a dose effective to achieve sustained suppression of testosterone levels in the patient and thereby slow or prevent the proliferation of prostate cancer cells dependent upon testosterone.  Contrary to Applicant’s argument one ordinarily skilled in the art at the time of the invention would have had a reasonable expectation of success, but even then, as explained previously, absolute predictability is not required and even if it might have only been obvious to try such a rationale is not inappropriate.8 
In conclusion, then, while Applicant’s arguments and the merit of each of the declarations by Dr. Broqua and Dr. Hugerth have been given careful consideration, this ground of rejection is maintained.9

11.	The rejection of claims 71, 73, 75, 84, and 85 under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Broqua et al. (Effects of the New GNRH antagonist FE200486 on the Growth of the Androgen-Dependent Prostate Tumor Dunning R-3327H, 6th International Symposium on GnRH Analogues in Cancer and Human Reproduction, Geneva, Switzerland, February 8, 2001; pp. 1-3) in view of Jiang et al. (J. Med. Chem. 2001 Feb; 44 (3): 453-467), is maintained.10
At pages 13 and 14 of the amendment filed July 11, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	 Once again it is very aptly noted that in a copending application with very similar claims, the Patent Trial and Appeal Board affirmed a rejection of the claims as being drawn to an invention that would have been obvious to one ordinarily skilled in the art at the time of the invention over Jiang et al. concluding that the prior art does teach or fairly suggest the claimed invention11 (see Application No. 12/155,897 and the Decision On Appeal mailed February 14, 2019).  
For the reasons indicated most extensively in the Office action mailed September 10, 2020, given the teachings of Broqua et al. and Jiang et al., it would have been obvious to one ordinarily skilled in the art at the time of the invention to have prepared the composition of the peptide or acetate salt thereof by resuspending the peptide or salt thereof in water or 5% mannitol and subcutaneously administer to a human patient having prostate cancer a dose effective to achieve sustained suppression of testosterone levels in the patient and thereby slow or prevent the proliferation of prostate cancer cells dependent upon testosterone.  This, as previously explained, is because Broqua et al. teaches the peptide, when subcutaneously administered to a subject having prostate cancer, is effective to inhibit the progression of the disease in the subject by rapidly and completely suppressing testosterone levels in the subject. 
Applicant previously argued that Jiang et al. does not describe testing the effects of FE200486 in humans and cites Dr. Hugerth’s declaration, which opines the animal model used “does not precisely resemble the human conditions” such that “translational success of the composition described by Jiang from rats to humans [would have been] unpredictable”.
In response, as explained in greater detail in the above rejection and particularly by the prior Office action mailed February 9, 2022, absolute predictability of the method suggested by the prior art for use in treating prostate cancer is not required.  Moreover, it is not necessary that the prior art report the results of clinical studies showing the effectiveness of practicing the claimed invention to render the claimed invention obvious under 35 U.S.C. § 103.
“If a person of ordinary skill can implement a predictable variation [of the prior art], § 103 likely bars its patentability.” KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 417, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007).
Furthermore, contrary to contentions made by Applicant and/or Dr. Hugerth, the “animal model” used in the study described by Jiang et al. was chosen because of the resemblance of the condition therein to that of humans.  In fact, as discussed in the rejection above, due to their resemblance to humans, animal models are routinely and conventionally used in preclinical studies to provide indications of the probability of successful clinical use of candidate therapeutic agents for use in treating diseases in humans.  And again, it is recognized that GnRH antagonists act by direct inhibition of GnRH receptors in the pituitary gland, thereby blocking the release of LH and follicle-stimulating hormone (FSH) secretion – because this is true in rats and this is true in humans, the rat is a suitable model.  GnRH antagonists lead to faster onset of action, avoiding the initial surge of testosterone levels induced by GnRH agonists.12  As noted above, Jiang et al. demonstrates that the administration of the GnRH antagonist FE200486 to rats was effective to inhibit LH release and the same should be expected to occur in human dosed with effective amounts of this same peptide.  Here, is only a naked contention with no factual evidence to indicate the results disclosed by Jiang et al. would not have been regarded as reasonably suggestive of the probable success of using a composition comprising this same GnRH peptide analogue to treat sex hormone-dependent prostate cancer by suppressing the release of sex hormone.  At any rate, contrary to Applicant’s contention, Jiang et al. discloses that the antagonism of GnRH-induced response was determined for each analogue in a reporter gene assay in HEK-293 cells expressing the human GnRH receptor and reports that analogue 31 (the acetate form thereof is FE200486) was found to be long-acting with an IC50 of 3 nM, which is very comparable to that of analogues 1-6, all of which were then in clinical use.13  Such results suggest FE200486 should have been considered a very good candidate for use in treating prostate cancer in humans and that of course is precisely one of the reasons why Jiang et al. appears to focus much of the discussion on this particular analogue.
Then, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Then, too, it is aptly noted that the test for obviousness is not whether the features of the secondary references may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant has made several remarks such as “Broqua I is an abstract”, which are seemingly irrelevant; otherwise Applicant has implied that the results of a study using a rat as a model is not suggestive of the use of the claimed invention to treat prostate cancer in a human patient and yet the abstract, which is entitled, “Effects of the New GNRH antagonist FE200486 on the Growth of the Androgen-Dependent Prostate Tumor Dunning R-3327H”, concludes on the basis of the study described that due to its antitumor activity FE200486 is a “promising candidate” for use in treating the disease.14  This is especially evident given the fact that the Dunning R-3327H prostatic adenocarcinoma had previously been described as “an appropriate animal for prostatic cancer” by Smolev et al. (Cancer Treat. Rep. 1977 Mar-Apr; 61 (2): 273-87) (see, e.g., the title and the abstract).  Inasmuch as the animal model had been so validated, in terms of the extrapolation to use FE200486 to treat prostate cancer in human patients, the significance of the results reported by Broqua et al. would have been immediately appreciated. 
Here it seems appropriate to noted that in deciding In re Oetiker, 977 F.2d 1443, 24 U.S.P.Q.2d 1443 (Fed. Cir. 1992) Judge Nies wrote: 

“I believe that it would better reflect the concept of obviousness to speak in terms of ‘from the prior art’ rather than simply ‘in the prior art.’ The word ‘from’ expresses the idea of the statute that we must look at the obviousness issue through the eyes of one of ordinary skill in the art and what one would be presumed to know with that background. What would be obvious to one of skill in the art is a different question from what would be obvious to a layman. An artisan is likely to extract more than a layman from reading a reference.”  Id. 977 F.2d at 

Accordingly Applicant is reminded that the artisan of ordinarily skill in the art, as opposed to a layman, will read the prior art, not only for its literal content, but for its meaning and suggestion in light of what is already known in the art (e.g., the use of an animal model to test the effectiveness of FE200486 on the growth of prostate cancer is a valid means of testing the likelihood of success in using FE200486 to the disease in humans).  
Here Applicant is duly reminded that the U.S. Supreme court has opined:  “The diversity of inventive pursuits and of modern technology counsels against confining the obviousness analysis by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasizing the importance of published articles and the explicit content of issued patents.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705, 82 U.S.P.Q.2d 1385, 2007 ILRC 1653, 22 ILRD 394, 75 U.S.L.W. 4289 (2007).
Finally, “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR, 550 at 421. Hence, in making an obviousness determination, it is appropriate to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 550 U.S. at 418.
When there is a design need or market pressure to solve a problem or make an improvement and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  Indeed, that would most certainly have been the case here since it would have been immediately obvious to one ordinarily skilled in the art at the time of the invention, when given the teachings of the prior art, to pursue the practice of the claimed invention, as suggested by the prior art, to treat prostate cancer in human patients using FE200486.  The natural result of doing so is a process by which the disclosed composition comprising FE200486 at a concentration of 20 or 40 mg/ml in water or an aqueous solution of 5% mannitol after subcutaneous injection into the human patient forms a gel depot that releases the peptide (or salt thereof) over an extended period of time (at least two weeks).15
Thus, it is submitted that the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art and because there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success. 
Otherwise Applicant’s arguments have been carefully considered but not found persuasive for the reasons of record.  Notably this issue has repeatedly addressed by the Office and Applicant’s argument have been repeatedly considered but not found persuasive.16

12.	The rejection of claims 71, 73, 75, 84, and 85 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102), as evidenced by Clinical Trial NCT00117949:  “Study Investigating the Pharmacokinetics, Pharmacodynamics and Safety of FE200486” (posted July 11, 2005) and Van Poppel et al. (Eur. Urol. 2008 Oct; 54 (4): 805-13), is maintained.
At page 14 and 15 of the amendment filed July 11, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
 	Broqua et al. is prior art under pre-AIA  35 U.S.C. 102(a).  Notably, although Applicant claims benefit of the filing date of United Kingdom Application 0117057.0, Applicant has not yet filed a certified copy of Application as required by 37 CFR 1.55 to perfect the claim. 
	As explained previously, Broqua et al. teaches that blockade of the GnRH receptor by GnRH antagonists produces a rapid and effective suppression of gonadotropin release and therefore gonadal steroids secretion in human males and accordingly such antagonists have been recognized as potential drugs for the management of prostate cancer and other pathologies (page 95); and furthermore Broqua et al. teaches the unique and favorable pharmacological properties of degarelix make it an ideal candidate for the management of sex steroid-dependent pathologies requiring long-term inhibition of the gonadotropic axis (abstract). With the goal of developing more efficacious GnRH antagonists for clinical use, Broqua et al. teaches the development of a new series of potent and longacting antagonists (page 95).  In particular Broqua et al. teaches a GnRH antagonist peptide, namely degarelix or FE200486, which is one of a series of congeners first described by Jiang et al. (2001), which exhibits high water solubility and low histaminereleasing properties (page 95).17 Broqua et al. teaches a comparative study of the in vitro properties and in vivo pharmacological profiles of degarelix (FE200486) and other recently developed GnRH peptide antagonists (see, e.g., page 96). Broqua et al. teaches the use of water to dissolve the peptide for in vitro studies or a aqueous solution of 5% mannitol (basically water) for in vivo studies (page 96). Broqua et al. teaches the preparation of aqueous solutions of the peptide with peptide concentrations ranging from 20-30 mg/ml, depending upon the weight of the rats to be injected with the respective preparations (page 97).  Broqua et al. discloses the weights of the rats ranged from 0.2- 0.3 kg (page 96) and the rats were treated with a dose of 2 mg/kg of the peptide prepared in an aqueous solution of 5% mannitol and injected subcutaneously in a volume of 0.02 ml (page 97).  So, for a rat weighing 0.2 kg, the concentration of the peptide in the solution prepared for injection was necessarily 20 mg/ml.  Accordingly Broqua et al. teaches a composition comprising the peptide in a pharmacologically active solvent (an aqueous solution of 5% (w/v) mannitol) at a concentration of 20 mg/ml.  Broqua et al. teaches the rats were injected subcutaneously with the prepared dose of the peptide (page 96). Broqua et al. teaches monkeys were treated with the same dose (2 mg/ml) but does not disclose the volume of the injections (see, e.g., page 100); so even though Broqua et al. discloses the weights of the monkeys ranged from 5.0 to 6.7 kg (page 96), the concentrations of the solutions prepared for injection into the animals is unknown. Broqua et al. teaches subcutaneous injection of degarelix (FE200486) suppressed LH levels for longer periods as compared to intravenous injections, which Broqua et al. discloses in the former case suggests slow release of the peptide from a spontaneous subcutaneous depot (page 100).  Broqua et al. teaches that when rats or monkeys received doses of 2 mg/ml subcutaneously LH and testosterone suppression was sustained for more than 40 days (page 100). Broqua et al. teaches the results suggest that the properties of resorption and bioavailability of degarelix (FE200486) from the subcutaneous depot that forms in vivo upon subcutaneous administration are “less dependent on concentration than in the case of azaline B” (page 100). In the case of azaline B, as Broqua et al. discloses, gel formation is concentration-dependent and it appears that increasing the dose of azaline B in rats beyond a certain point affects its bioavailability (page 100). In contrast to azaline B, then, it appears that increases in the dose and concentration of degarelix (FE200486) result in a marked increase in duration of LH and testosterone suppression (page 100). At any rate, Broqua et al. teaches the prolonged action of degarelix (FE200486) in monkeys and rats is apparently due to the continued presence of the peptide in circulation, which probably reflects its slow entry into circulation from the subcutaneous depot (page 100). Broqua et al. teaches the subcutaneous depot forms spontaneously after administration, likely as a consequence of a propensity to form gels (page 100). Broqua et al. teaches that the formation of subcutaneous depots is not a unique feature of degarelix (FE200486) but may be a feature common among many of peptidic GnRH antagonists (pages 99 and 100). In conclusion, at page 101, Broqua et al. discloses degarelix is a new GnRH antagonist producing rapid and long-lasting suppression of the pituitary gonadal axis in rats and nonhuman primates”, which suggests degarelix should be further studied as “a potential candidate for the clinical management of sex steroid-dependent pathologies where long-term chemical castration is warranted” (e.g., in human patients afflicted with prostate cancer).  
So, then, given the teachings of Broqua et al., it is once again submitted that it would have been obvious to one ordinarily skilled in the art at the time of the invention to have practiced the claimed invention, first, in the process of investigating the efficacy of degarelix (FE200486) in treating prostate cancer in human patients using the format of a conventional clinical trial and second, provided it proves efficacious, in the process of treating human patients afflicted with the disease in the clinical setting.  It follows from the teachings of Broqua et al. that one ordinarily skilled in the art at the time of the invention would have been motivated to have done so in order to further develop the method and ultimately to use the method to treat or manage the disease.  
Notably claims 71 and 75 recite, “wherein [...] the composition does not form a gel within 30 minutes of formation of the composition”.  As cited by Broqua et al., Jiang et al. (2001) teaches that relatively concentrated (50 mg/ml) aqueous solutions of FE200486 (31*Ac) remained stable without evident formation of gel on visual inspection for a period of at least 24 hours at ambient temperature (see, e.g., Table 2 at page 460). Accordingly, it is expected that the composition comprising the peptide in an aqueous solution of 5% mannitol at a concentration of 20 mg/ml remains stable and does not form a gel depot within 30 minutes of its preparation.  
In addition, claims 71 and 75 further recite, “wherein [...] the composition is administered to the patient within 30 minutes of formation of the composition”, but inasmuch as it would have been obvious to prepare the composition just before its administration or to administer it soon after its preparation, it is submitted that given the teachings of the prior art, it would have been obvious to one ordinarily skilled in the art at the time of the invention to have practiced the claimed invention (i.e., by administering the composition to the patient within 30 minutes of its preparation).
Furthermore, claims 71 and 75 also recite, “wherein [...] the composition achieves a gel depot following administration to the patient for release of the peptide or salt thereof over a period of at least two weeks”. It is reasonably expected on the basis of the teachings of Broqua et al. that upon administration to a human patient the composition spontaneously forms a subcutaneous depot to slowly release the peptide over a period of at least 2 weeks (at least 40 days), which as Broqua et al. suggests forms a consequence of the composition’s tendency to gel.18  
Claim 73 recites, “wherein the peptide or salt thereof is released over a period of at least three months”. While Broqua et al. teaches sustained LH and testosterone suppression was achieved by delivery of a 2 mg/kg dose of degarelix (FE200486) for a duration of more than 40 days, Broqua et al. does not teach the suppression continued thereafter, such that it is evident release of the peptide occurs over a period of at least three months.  Nevertheless, the composition disclosed by Broqua et al. is materially indistinguishable from the claimed composition and therefore the former is expected to have all of the same properties as the latter.  In other words, it is an inherent feature of the composition described by the prior art, which is materially indistinguishable from the claimed invention, to form a depot upon administration to the patient for release of the peptide over a period of at least three months.19  
Accordingly, absent a showing of any unobvious difference, it is once again submitted that the claimed composition is rendered obvious by the disclosure by Broqua et al. of the composition comprising the degarelix (FE200486) in an aqueous solution of 5% mannitol at a concentration of 20 mg/ml.
Clinical Trial NCT00117949 and Van Poppel et al. are cited as evidentiary references, which teach inherent characteristics of the prior art’s composition.  As explained at length above, it is proper to rely upon evidentiary references, which need not be prior art, to teach inherent characteristics of the prior art’s composition.  
Otherwise the rejection is maintained for the reasons set forth in preceding Office actions (e.g., the Office action mailed September 10, 2020).

13.	Claims 71, 73, 75, 84, and 85 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP1003774-A1 (of record) in view of U.S. Patent No. 5,925,730 (of record), as evidenced by Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102) (of record), U.S. Patent No. 7,884,071 (of record), and U.S. Patent No. 8,722,088.
At page 15-17 of the amendment filed July 11, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	EP1003774-A1 (Semple et al.) teaches an injectable composition comprising a peptide having a structure that is identical to that of the peptide to which the instant claims are directed, which is a GnRH analogue; see entire document.  Semple et al. teaches the acetate salt of the disclosed peptide; see, e.g., paragraph [0123].  Semple et al. teaches a composition of the peptide or acetate salt thereof may have a concentration as high as 50 mg/mL since some of the peptides have such a high solubility in aqueous solutions, but suggests that solutions of lower concentrations (e.g., 10 mg/mL) will be administered to mammalian subjects (including in particular humans) to treat conditions or diseases such as steroid-dependent tumors; see, e.g., paragraphs [0014], [0015], and [0126].  Semple et al. teaches the composition comprising the peptide or acetate salt thereof in an aqueous solution of 5% mannitol is administered by subcutaneous or intramuscular injection; see, e.g., paragraph [0126].
	Semple et al. teaches the disclosed composition comprising the acetate salt of the peptide having a structure identical to that of the peptide according to formula 1 of the instant claims is used to treat steroid-dependent tumors by suppressing LH secretion, but Semple et al. does not expressly teach the composition is used to treat hormone-dependent prostate cancer.  
	Nevertheless, this deficiency is remedied by the teachings of U.S. Patent No. 5,925,730.
	U.S. Patent No. 5,925,730 (Semple et al.) teaches the same GnRH peptide antagonist and composition thereof as Semple et al. (i.e., EP1003774-A1) but expressly teaches long-term GnRH-antagonist treatment is expected to be effectively used to treat steroid dependent tumors including in particular prostate cancer; see entire document (e.g., columns 2 and 3).
	Neither of the above cited references expressly teaches the concentration of the acetate salt of the peptide in water or an aqueous solution of 5% mannitol, for example, is either 20 mg/mL or 40 mg/mL.
	Nevertheless, given the teachings of both references, it is submitted that it would have been obvious to one ordinarily skilled in the art at the time of the invention to have produced a composition comprising the acetate salt of the peptide in water or an aqueous solution of 5% mannitol, for example, in which the concentration of the peptide or salt thereof is 20 mg/mL or 40 mg/mL.  This is because, as noted, Semple et al. teaches a composition of the peptide or acetate salt thereof may have a concentration as high as 50 mg/mL, but suggests that solutions of lower concentrations (e.g., 10 mg/mL) will be found to be useful when using the composition to treat conditions or diseases such as steroid-dependent tumors or more particularly prostate cancer in humans.  Therefore it would have been immediately obvious to one ordinarily skilled in the art at the time of the invention to formulate a composition in which the concentration of the acetate salt of the peptide is either 20 mg/mL or 40 mg/mL for use in treating prostate cancer in a human by administering the composition by subcutaneous injection to the human with the disease.  One ordinarily skilled in the art at the time of the invention would have been motivated to do so in order to determine the optimal concentration to be used for the treatment of the disease in humans.  Here it aptly noted that it is a common objective in the art to establish a treatment regimen that is optimally efficacious.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  
	For clarity, it is noted that claims 71 and 75 recite, “the composition does not form a gel within 30 minutes of the formation of the composition” and Semple et al. expressly teaches the composition does not tend to gel when administered subcutaneously at effective concentrations;20 so even if the composition were to be administered within 30 minutes of its formulation, according to Semple et al., it does not form a gel depot.
	In addition, it is noted that according to claims 71 and 75, “the composition achieves a gel depot following administration to the patient for release of the peptide or salt thereof over a period of at least two weeks”.  As evidenced by Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102), U.S. Patent No. 7,884,071, and U.S. Patent No. 8,722,088, the composition suggested by the prior art spontaneously forms a gel depot upon subcutaneous injection into a human subject (see the discussion that follows for additional details).
Then, with particular regard to newly added claims 84 and 85, while it is believed it would be generally more desirable to administer smaller volumes subcutaneously to minimize the subject’s discomfort, it nevertheless would have been obvious to one ordinarily skilled in the art to administer a volume of the composition containing the necessary dose of FE200486, whether that be 1 mL or 10 mL.  In large part, however, it is thought that the volume of the injection will not be of consequence in terms of effectiveness – since it is predominantly the identity, dose, concentration, and route of delivery that determine the effectiveness of GnRH peptide analogues.  This is consistent with the disclosures that the volume of composition administered will generally be from 1 to 10 ml, giving, for example, a peptide dose of 0.3 to 1200 mg, but in general such details are to be determined by attending physicians (see page 8 of the specification).
	Therefore, absent a showing of any unobvious difference, it is submitted that the claimed invention is an obvious variation of method taught by the prior art, especially since the composition suggested by the prior art is indistinguishable from the claimed invention (i.e., a composition consisting of the acetate salt of the peptide of formula 1, water, and mannitol, wherein the concentration of the peptide salt is either 20 or 40 mg/mL). 
In the interest of advancing prosecution the following is provided:
At present, very much within the public domain, is the method suggested by Semple et al., which is materially and manipulatively indistinguishable from the claimed invention in that given the teachings of Semple et al. it would have been immediately obvious to one ordinarily skilled in the art at the time of the invention to have practiced the method described by Semple et al. to treat prostate cancer in a human patient afflicted by the disease.  However, the grant of a patent on this application with the instant claims would remove from public this same method.21   
Even though Semple et al. did not appreciate that upon administration of the disclosed composition comprising the acetate salt of the peptide of formula 1 and water or an aqueous solution of 5% mannitol a gel depot forms spontaneously to provide for release of the peptide or salt thereof over an extended period of time, “merely discovering and claiming a new benefit of an old process cannot render the process again patentable.” King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267 , 1275 (Fed. Cir. 2010).  This the Court has decided is true even where there are “[n]ewly discovered results of known processes directed to the same purpose... because such results are inherent.” Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001).  
Here, the method suggested by the prior art, which again is very much now in the public domain, cannot be practiced without also practicing the claimed invention – in other words, it is not possible to practice the method suggested by the prior art without achieving the formation of a gel depot in situ at the site of injection of the composition of the acetate salt of the peptide of formula 1.  The gel depot forms spontaneously once the composition is administered; there is no way that the composition according to the claims, which is indistinguishable from the composition suggested by the prior art, can be administered without formation of the gel depot within the body of the subject.  The ability of the composition to form a gel depot once administered to a subject is an inherent property of the composition.  Therefore, granting a patent on Applicant’s discovery of an arguably unknown or unappreciated but inherent property of the composition would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. § 2145.  
Semple et al. suggests the use of the claimed invention (i.e., the administration of a composition comprising the acetate salt of the peptide of formula 1 and water or an aqueous solution of 5% mannitol to treat prostate cancer in a human patient having the disease) and even though Semple et al. teaches the composition does not form a gel, when we know very well that it does as evidenced by the teachings of Broqua et al., U.S. Patent No. 7,884,071 (Bauer et al), and U.S. Patent No. 8,722,088,22  “[w]here […] the result is necessary consequence of what was deliberately intended, it is no import that the article’s authors did not appreciate the results.”  Mehl/Biophile Int’l Corp, 192 F.2d 1362, 52 USPQ2d at 1307.  
It is not enough that the prior art teaches the composition does not have the property that Applicant found the composition to have.  Mere recognition of latent properties in the prior art does not render nonobvious, or cause a failure to anticipate a claimed invention, where otherwise the invention is known.  See In re Wiseman, 201 USPQ 658 (CCPA 1979).  Moreover, the disclosure by this application of Applicant’s finding that when administered subcutaneously an aqueous composition of the acetate salt of the peptide of formula 1 spontaneously forms a gel that acts as a depot for the slow release of the peptide or salt thereof over an extended period of time following the administration, where the prior art did not recognize that property of the composition, cannot render the claimed invention unobvious because the composition suggested by the prior art is materially indistinguishable from the composition to which the claims are directed and because the purpose of the method of its use, as suggested by the prior art, is the same as the purpose of practicing the claimed invention, namely the treatment of prostate cancer in a human subject having the disease.  “Newly discovered results of known processes directed to the same purpose are not patentable because such results are inherent”.  Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508, 1514 (CAFC 2001).  
Semple et al. teaches the composition does not tend to form a gel in vivo when administered to a subject, but even so it is evident that it does – and here it is very aptly noted that the Supreme Court explained long ago that “[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect.” Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242 , 249 , 66 S. Ct. 81 , 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945).  Semple et al. discloses that an examination of rats injected subcutaneously with the composition was well tolerated, “no significant gelling at the point of injection being detectable”23, but a failure to detect does not constitute evidence that a gel depot did not exist in situ at the site of injection.  To the contrary, the disclosed evidence of long-acting therapeutic effect it is reasonably presumed that despite the failure to detect a gel depot formed, especially given the teachings of the cited evidentiary references, Broqua et al., Bauer et al., and Olesen et al.
The composition inherently possesses the ability to spontaneously form a gel upon subcutaneous injection into a subject (e.g., a human), which acts as a depot for the slow release of the peptide or salt thereof over an extended period of time following the administration; therefore since the method suggested by the prior art comprises administering the same composition by subcutaneous injection that method inherently and necessarily constitutes a method by which upon administration to a human subject having prostate cancer the subcutaneously injected composition forms a gel depot.  See Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993).  See M.P.E.P. §§ 2112 and 2112.02.  
Despite the fact that Semple et al. teaches the composition does not form a gel, it cannot be argued that the prior art “teaches away” from the practice of the claimed invention.  “A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.” In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994).  Here, the prior art suggests the use of a method for treating prostate cancer in a human subject having the disease comprising administering a composition by subcutaneous injection to the subject, where the composition is materially indistinguishable from that to which the claims are directed.  The practice of the method suggested by the prior art, which is intended for the same purpose as the claimed invention and which is materially and manipulatively indistinguishable therefrom, is precisely the direction or path upon which the artisan would be led by the disclosure thereof; it can be no different and therefore it cannot be argued that Semple et al. teaches away from its practice, despite the evident lack of understanding or knowledge that the composition spontaneously forms a gel depot upon subcutaneous injection into the subject.  Once the composition is administered, it forms a gel depot as a matter of inherency, and so even though that was not appreciated to be the case, the method suggested by the prior art cannot be practiced without practicing the claimed invention and vice versa.  So, again, a reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, but, here, since the path to which Semple et al. points is the same as that to be taken in practicing the claimed invention, logically, it cannot be said that Semple et al. teaches away from the practice of the claimed invention. 
Applicant is reminded that M.P.E.P. § 2112 states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
  
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).

Furthermore M.P.E.P. § 2112 states that the Examiner must provide rationale or evidence tending to show inherency:

The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish inherency of that result or characteristic.  In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993) [...]. “To establish inherency, the extrinsic evidence must make clear the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill […] In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) [.]

In addition, it is worthy to note also that according to MPEP 2131.01:
“To serve as an anticipation when the reference is silent about the asserted inherent characteristic, such a gap in the reference may be filled with recourse to extrinsic evidence.  Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that is would be so recognized by persons of ordinary skill.”  Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749 (Fed. Cir. 1991) [....] Note that as long as there is evidence of record establishing inherency, failure of those skilled in the art to contemporaneously recognize an inherent property, function or ingredient of a prior art reference does not preclude a finding of anticipation.  Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999) [….] [T]he critical date of extrinsic evidence showing a universal fact need not antedate the filing date.  See MPEP § 2124.    

M.P.E.P. § 2124 states the exception to the rule that the critical reference date must precede the filing date as such:  
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).  Such facts include characteristics and properties of a material or a scientific truism.

 Thus, the M.P.E.P. makes clear that the inherent teaching of the prior art is a question of fact that arises in both 102 and 103 rejections.  While there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, it is the Examiner’s obligation to provide extrinsic evidence, which need not antedate the filing date of the application, showing the missing descriptive matter is necessarily present in the thing described in the reference, and that is would be so recognized by persons of ordinary skill.  See Persion Pharm. LLC v. Alvogen Malta Operations Ltd., 945 F.3d 1184, 2019 U.S.P.Q.2d494084 (Fed. Cir. 2019):  “[I]nherency may supply a missing claim limitation in an obviousness analysis." PAR, 773 F.3d at 1194-1195 ; see also  Endo Pharms. Sols., Inc. v. Custopharm Inc., 894 F.3d 1374 , 1381 , 127 U.S.P.Q.2D (BNA) 1409 (Fed. Cir. 2018) (“An inherent characteristic of a formulation can be part of the prior art in an obviousness analysis even if the inherent characteristic was unrecognized or unappreciated by a skilled artisan.”). It is long settled that in the context of obviousness, the “mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not distinguish a claim drawn to those things from the prior art.” In re Oelrich, 666 F.2d 578 , 581 (C.C.P.A. 1981). 
In this case, given the evidence provided by the teachings of Broqua et al., Bauer et al., and Olesen et al., the composition suggested by the prior art is fully expected to form spontaneously a gel depot in situ at the site of the subcutaneous injection into a human subject wherefrom the peptide or acetate salt thereof is slowly and continuously released over an extended period of time.  Although the prior art teaches the composition resists in vivo gelling, it is apparent that the composition inherently possesses a natural tendency to spontaneously gel upon contact with bodily tissues.  While Applicant apparently aspires to patent their invention on the basis of the prior art’s failure to detect the formation of a gel depot in situ at the site of the subcutaneous injection into a human subject, which they have shown to occur, as explained above, the Court has repeatedly made it very clear that recognition of latent properties, which are necessarily present or the natural result of the combination of elements explicitly disclosed by the prior art, cannot form the basis for a case of unobviousness.  “[In] some cases, the inherent property corresponds to a claimed new benefit or characteristic of an invention otherwise in the prior art. In those cases, the new realization alone does not render the old invention patentable.”  Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377-78 (Fed. Cir. 2005).  Given the teachings of Semple et al., it is submitted that the practice of the invention, as suggested thereby, would result in the practice of the claimed invention.  “If . . . the disclosure is sufficient to show that the natural result flowing from the operation as taught would result in the performance of the questioned function, it seems to be well settled that the disclosure should be regarded as sufficient” to render the function inherent. Oelrich, 666 F.2d at 581 (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939)).
Lastly, given the fact that the composition suggested by the prior art is materially indistinguishable from the composition according to the claims, as well as the fact that the process of using the composition is manipulatively and objectively indistinguishable from the claimed method, it would be unreasonable to expect that the composition suggested by the prior art will not function in the same manner as the composition according to the claims.  Nevertheless, should Applicant argue that the composition suggested by the prior art does not possess the functional characteristics of the composition according to the claims, Applicant is reminded that the Office lacks the facilities and resources for examining and comparing Applicant's product with the product of the prior art in order to establish that the product of the prior art possesses the same functional attributes.  Therefore, in the absence of evidence to the contrary, the burden is upon the applicant to prove that the composition according to the claims is different than that suggested by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).
Applicant has traversed the propriety of maintaining this ground of rejection arguing Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102) has been “disqualified” as prior art.
In response, Broqua et al. is not prior art; rather Broqua et al. is an evidentiary reference, which together with U.S. Patent No. 7,884,071 (Bauer et al.) and U.S. Patent No. 8,722,088 (Olesen et al.) is cited to show the inherent features of the composition suggested by the prior art, which spontaneously forms a gel depot upon subcutaneous injection into a human subject.
Applicant has argued that Broqua et al., Bauer et al., and Olesen et al. “cannot provide ‘evidence’ of what would have been obvious” (page 15 of the amendment).
In response, Broqua et al., Bauer et al., and Olesen et al. are not cited to provide evidence of “what would have been obvious”.  Rather these evidentiary references are cited to show features of the claimed invention, as suggested by the prior art, which flow naturally from the process (i.e., to show that the prior art’s composition when administered as suggested to a human patient forms a gel depot that releases the peptide or salt thereof over an extended period of time).  As explained above, not only is it proper to cite such evidentiary references, but because the Office is required to establish inherency, it is essential.  Here, the evidentiary references cited provide the necessary extrinsic evidence that makes it clear that the missing descriptive matter is necessarily present in the thing described in the prior art reference and that it would be so recognized by persons of ordinary skill.  However, as also explained above, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention …. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  See M.P.E.P. § 2112.  In this instance, because the composition administered to the human patient, as suggested by the prior art, is materially indistinguishable from the composition according to the claims, given the evidence provided, it would be recognized that the composition has the properties of the composition to which the claims are directed.  Moreover, it would be recognized that when it is administered to a human by subcutaneous or intramuscular injection it spontaneously forms a gel depot from which the peptide or salt thereof is slowly released over an extended period of time to provide a more durable therapeutic effect.
Applicant has argued that it would not have been obvious to formulate the composition, as suggested by the prior art, wherein the peptide or salt thereof is present at a concentration of 20 mg/mL or 40 mg/mL.
In response, as explained above, it would have been obvious to one ordinarily skilled in the art at the time of the invention to have produced a composition comprising the acetate salt of the peptide in water or an aqueous solution of 5% mannitol, for example, in which the concentration of the peptide or salt thereof is 20 mg/mL or 40 mg/mL.  This is because, as noted, Semple et al. teaches a composition of the peptide or acetate salt thereof may have a concentration as high as 50 mg/mL, but suggests that solutions of lower concentrations (e.g., 10 mg/mL) will be found to be useful when using the composition to treat conditions or diseases such as steroid-dependent tumors or more particularly prostate cancer in humans.  Therefore it would have been immediately obvious to one ordinarily skilled in the art at the time of the invention to formulate a composition in which the concentration of the acetate salt of the peptide is either 20 mg/mL or 40 mg/mL for use in treating prostate cancer in a human by administering the composition by subcutaneous injection to the human with the disease.  One ordinarily skilled in the art at the time of the invention would have been motivated to do so in order to determine the optimal concentration to be used for the treatment of the disease in humans.24  Here it aptly noted that a common objective in the art to establish a treatment regimen that is optimally efficacious.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  
Applicant has argued that Semple et al. does not teach the disclosed composition, which is materially indistinguishable from the composition to which the claims are directed, forms a gel depot – and indeed it is acknowledged above that Semple et al. evidently did not recognize that the composition forms a gel depot after its subcutaneous administration to a human patient.  Yet, clearly it does.  This is evidenced by the teachings of Broqua et al., Bauer et al., and Olesen et al..  In fact, given these evidentiary references, even though …., as explained above, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention …. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  See M.P.E.P. § 2112.  Here, the evidentiary references cited provide the necessary extrinsic evidence that makes it clear that the missing descriptive matter is necessarily present in the thing described in the prior art reference and that it would be so recognized by persons of ordinary skill, i.e., that is the composition, as it is suggested by the prior art for subcutaneous injection, is fully expected to form spontaneously a gel depot in situ at the site of the injection into a human subject, wherefrom the peptide or acetate salt thereof is slowly and continuously released over an extended period of time.  
Applicant has argued that the composition disclosed by Semple et al. “could not inherently read on a composition recited in the claims” (page 17 of the amendment).
In response, it is not understood how a composition that is identical to the composition to which the claims are directed cannot be a composition having the properties of the latter.25  As explained above, Semple et al. teaches an composition comprising the acetate salt of the disclosed peptide, which has a structure that is identical to that of the peptide to which the instant claims are directed, and teaches that the concentration of the peptide or salt thereof in the composition may be up to 50 mg/mL, but suggests that solutions of lower concentrations (e.g., 10 mg/mL) will be administered to mammalian subjects (including in particular humans) to treat conditions or diseases such as steroid-dependent tumors; see, e.g., paragraphs [0014], [0015], and [0126].  In addition, as also noted above, Semple et al. teaches the composition comprising the peptide or acetate salt thereof in an aqueous solution of 5% mannitol is administered by subcutaneous or intramuscular injection; see, e.g., paragraph [0126].  Semple et al. does not expressly teach the concentration of the peptide or salt thereof in the composition must be exactly 20 mg/ml; nor does Semple et al. teach the concentration must be exactly 40 mg/ml.  Still there is very little difference between a composition comprising the peptide or salt thereof at a concentration of 20 mg/ml and one comprising the peptide or salt thereof at a concentration of 10 mg/ml; and similarly there is not much difference between a composition comprising the peptide or salt thereof at a concentration of 40 mg/ml and one comprising the peptide or salt thereof at a concentration of 50 mg/ml.26  Even so, it would have been immediately obvious to one ordinarily skilled in the art at the time of the invention to formulate a composition comprising the peptide or salt thereof at a concentration of 20 mg/ml or 40 mg/ml and administer the composition to the patient in order to determine which formulation is best used.  Once again, as explained above, it is a common objective in the art to establish a treatment regimen that is optimally efficacious.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  Then, as evidenced by the cited evidentiary references, it is evident that the compositions, as suggested by the prior art, are compositions that have the properties recited by the claims, i.e., when subcutaneously administered the composition forms a gel depot that releases the peptide or salt thereof over an extended period of at least two weeks.
In summary it is submitted that the claimed invention would have been obvious to the artisan given the teachings of the prior art.  The inherent properties of the composition would have flowed naturally from the practice of the claimed invention as suggested by the prior art.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention; rather there is only a requirement that the disclosure by the prior art would have rendered the practice of the claimed invention obvious and as a consequence thereof the inherent characteristics of the composition once administered would necessarily be present having flowed naturally from the action taken.  Indeed, as evidenced by Broqua et al., Bauer et al., and Olesen et al., it is clear that the prior art’s composition when administered as suggested to a human patient forms a gel depot that releases the peptide or salt thereof over an extended period of time of at least two weeks.  In this case, the method suggested by Semple et al., which is materially and manipulatively indistinguishable from the claimed invention, cannot be practiced without also practicing the claimed invention.  Therefore, a grant of a patent on this application with the instant claims would remove from public that which is presently within the public domain.27   
Accordingly, although carefully considered, Applicant’s argument have not been found persuasive.
  
Conclusion
14.	No claim is allowed.

15.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
U.S. Patent No. 6,875,843 teaches administering to mammals diagnosed with diabetes an effective amount of a GnRH antagonist peptide or more particularly FE200486 or the acetate salt thereof. 
de Pinieux et al. (Am. J. Pathol. 2001 Aug; 159 (2): 753-64) describes a preclinical trial of FE200486 using xenograft mice as an animal model of prostate cancer and suggests the results of the experiments support the continued development of methods for treating prostate cancer in humans. 
U.S. Patent No. 6,875,843 teaches the GnRH antagonist degarelix.
Newly cited, Chan et al. (Pharm. Res. 1988 Jun; 5 (6): 335-40) teaches the results of a study of an LHRH antagonist peptide that when administered subcutaneously was found to be present for relatively long periods in the blood of subjects “suggesting the possibility of subcutaneous depot formation at the injection site”.

16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                         



slr
October 25, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The document is stamped received on three different dates.
        
        2 The instant application is a continuation of Application No. 10/380,623.
        
        3 Notably, although not entirely clear, it appears that Application No. 10/483,325 may perhaps only contain a copy of a copy of a certified copy of Application 0117057.0.  Even so this application does not claim benefit of the filing date of Application No. 10/483,325 under 35 U.S.C. 120, 121, 365(c), or 386(c).
        4 As explained above, it appears that only a copy of a copy of a certified document has been provided in the prior filed non-provisional parent application.  At page 4 of the amendment filed July 11, 2022 Applicant has acknowledged this deficiency, indicating a copy of the document is present in the file wrapper of an unrelated application.  Thus, the requirement for a certified copy of the foreign application as in accordance with 37 C.F.R. § 1.55 (f) and (g) has not been met.
        
        5 The claims previously recited, “the composition does not form a gel depot within 30 minutes”.
        6 See Persion Pharm. LLC v. Alvogen Malta Operations Ltd, 945 F.3d 1184, 2019 U.S.P.Q.2d494084 (Fed. Cir. 2019).
        7 In this copending application the claims are drawn to a product, namely a composition that is materially indistinguishable from the composition to which the instant claims are directed and exhibits the same characteristics.
        
        8 See the Office action mailed February 9, 2022, where this issue was addressed at great length.
        
        9 As previously explained, with particular regard to claims 84 and 85, while it is believed it would be generally more desirable to administer smaller volumes subcutaneously to minimize the subject’s discomfort, it nevertheless would have been obvious to one ordinarily skilled in the art to administer a volume of the composition containing the necessary dose of FE200486, whether that be 1 mL or 10 mL.  In large part, however, it is thought that the volume of the injection will not be of consequence in terms of effectiveness – since it is predominantly the identity, dose, concentration, and route of delivery that determine the effectiveness of GnRH peptide analogues.  This is consistent with the disclosures that the volume of composition administered will generally be from 1 to 10 ml, giving, for example, a peptide dose of 0.3 to 1200 mg, but in general such details are to be determined by attending physicians (see page 8 of the specification).
        
        10 Notably both references are prior art under 35 U.S.C. § 102(b) since as explained above Applicant has not perfected the priority claim.
        
        11 In this copending application the claims are drawn to a product, namely a composition that is materially indistinguishable from the composition to which the instant claims are directed and exhibits the same characteristics.
        
        12 Testosterone promotes growth of many prostate tumors and therefore reducing circulating testosterone to very low levels is often the treatment goal in the management of men with prostate cancer.
        
        13 See, e.g., page 458 and Table 1 at pages 455 and 456.
        
        14 See the Office action mailed March 20, 2020, which details the teachings of Broqua et al. and the reasons why in further view of the teachings of Jiang et al. it would have been obvious to one ordinarily skilled in the art at the time of the invention to have practiced the claimed invention to treat prostate cancer in human patients using FE200486.
        15 See Abbvie Inc. v. Kennedy Tr. for Rheumatology Research, No. 1:13-cv-01358-PAC, 2014 BL194921, 2014 Us Dist Lexis 93361, 2014 WL 3360722 (S.D.N.Y. July 09, 2014).
        
        16 With particular regard to claims 84 and 85, while it is believed it would be generally more desirable to administer smaller volumes subcutaneously to minimize the subject’s discomfort, it nevertheless would have been obvious to one ordinarily skilled in the art to administer a volume of the composition containing the necessary dose of FE200486, whether that be 1 mL or 10 mL.  In large part, however, it is thought that the volume of the injection will not be of consequence in terms of effectiveness – since it is predominantly the identity, dose, concentration, and route of delivery that determine the effectiveness of GnRH peptide analogues.  This is consistent with the disclosures that the volume of composition administered will generally be from 1 to 10 ml, giving, for example, a peptide dose of 0.3 to 1200 mg, but in general such details are to be determined by attending physicians (see page 8 of the specification).
        
        17 Cited by Broqua et al., Jiang et al. (J. Med. Chem. 2001 Feb 1; 44 (3): 453-67) teaches FE200486 is the acetate salt of peptide “31”, which has a structure that is identical to the structure according to Formula 1 as recited by claim 76 (see, e.g., the abstract).
        18 Here Applicant is once again reminded that “products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 708, (Fed. Cir. 1990).
        
        19 As to inherency, the Court has noted that “[under] the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claimed limitations, it anticipates.” Mehl/Biophile Int'l Corp. v. Miligraum, 192 F.2d 1362, 1366, 52 USPQ2d 1303, 1305 (Fed. Cir. 1999) (citations omitted).  Furthermore, “It is not invention to perceive that the product which others had discovered had qualities they failed to detect.” Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242, 249 (1945).
        20 See, e.g., paragraph [0039].
        21 See In re Wiseman, 596 F.2d 1019, 1023 (CCPA 1979) in which the Court rejects the notion that “a structure suggested by the prior art, and, hence, potentially in the possession of the public, is patentable … because it also possesses an inherent, but hitherto unknown, function which [patentees] claim to have discovered.  This is not the law.  A patent on such a structure would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.”  Analogously a patent on a process of using a structure suggested by the prior art for the same purpose as that suggested by the prior art would remove from the public that which is in the public domain. 
        22 The evidence that is provided by both Broqua et al. and Bauer et al. has been discussed at length in the preceding Office action mailed September 10, 2020.  In brief, both provide evidence that degarelix (FE200486), i.e., the acetate salt of the peptide of formula 1, when administered subcutaneously in an aqueous composition spontaneously forms “a gel depot”.  U.S. Patent No. 8,722,088 (Olesen et al.) is cited herein as additional evidence.  According to Olesen et al.:  “In aqueous media, at concentrations of 5 mg/mL or above, degarelix acetate demonstrates nucleation dependent fibrillation, which confers to the substance its ability to form an in vivo gel-like depot at the injection site. Thus, on coming into contact with body tissues such as plasma, degarelix spontaneously forms a gel depot. Degarelix is then released from the depot by diffusion in a sustained manner. Degarelix fibrillation follows a nucleation dependent mechanism, and the properties of the depot are therefore primarily related to the degarelix concentration.”  Thus, Olesen et al. makes it clear that the acetate salt of the peptide of formula 1, when administered subcutaneously to a subject in an aqueous composition comprising the peptide salt at concentrations of 5 mg/mL or above (e.g., 20 or 40 mg/mL), so as to make contact with body tissues within the subject, spontaneously forms a gel depot.  
        23 See paragraph [0054].
        24 As an aside, it is evident given Applicant’s disclosure that there is no “magic” in the concentration of the peptide or salt thereof that is used since according to the disclosure the concentration of the peptide or salt thereof may vary substantially within the range of “not less than 0.3 mg/ml and not more than 120 mg/ml” (pages 2 and 3 of the specification).  So it is not fairly argued that if the concentration recited by the claims is not specified by the prior art it would not have been obvious to vary the concentration to determine which concentration is most effectively used in formulating a composition that remains stable for at least 30 minutes until being administered subcutaneously at which point it spontaneously forms a gel depot.
        25 Here Applicant is aptly reminded that “products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 708, (Fed. Cir. 1990).
        
        26 Indeed this appears to be the case since the specification discloses that the concentration of the peptide salt not less than 0.3 mg/ml and not more than 120 mg/ml.
        27 See In re Wiseman, 596 F.2d 1019, 1023 (CCPA 1979) in which the Court rejects the notion that “a structure suggested by the prior art, and, hence, potentially in the possession of the public, is patentable … because it also possesses an inherent, but hitherto unknown, function which [patentees] claim to have discovered.  This is not the law.  A patent on such a structure would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.”  Analogously a patent on a process of using a structure suggested by the prior art for the same purpose as that suggested by the prior art would remove from the public that which is in the public domain.